Exhibit 10.18

 

GUARANTEE

 

GUARANTEE (this “Guarantee”) dated as of July 21, 2003 by each of the Persons
listed on Schedule I hereto (each such Person, individually, a “Facility
Guarantor” and, collectively, the “Facility Guarantors”) in favor of (a) Fleet
Retail Finance Inc., a Delaware corporation, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below), (b) Fleet National Bank, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties and
as Issuing Bank (as defined in the Credit Agreement), and (c) the Lenders (as
defined in the Credit Agreement), parties to the Credit Agreement.

 

W I T N E S S E T H

 

Reference is made to the Credit Agreement dated as of July 21, 2003 (as such may
be amended, modified, supplemented or restated hereafter, the “Credit
Agreement”), by and between, among others, (i) Duane Reade, a New York general
partnership (the “Borrower”), (ii) the Facility Guarantors, (iii) the Lenders
named therein, (iv) Fleet National Bank, as Administrative Agent for the Lenders
and as Issuing Bank, and (v) Fleet Retail Finance Inc., as Collateral Agent for
the Lenders. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement.  The Facility Guarantors acknowledge that they will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit are each
conditioned upon, among other things, the execution and delivery by the Facility
Guarantors of a guarantee in the form hereof.  As consideration therefor and in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit, the Facility Guarantors are willing to execute this Guarantee.

 

Accordingly, the Facility Guarantors hereby agree as follows:

 

1.                                       Guarantee.

 

(a)                                  Each Facility Guarantor irrevocably and
unconditionally guarantees, jointly with the other Facility Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment when due (whether at the stated maturity, by acceleration or otherwise)
and performance by the Borrower of all Obligations.  Each Facility Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon the Guarantee notwithstanding any extension or renewal of any Obligation.

 

(b)                                 Each Facility Guarantor, and by their
acceptance of this Guarantee, the Agents and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the Obligations of each Facility Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as hereinafter defined),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guarantee and the Obligations of each Facility Guarantor hereunder.  To
effectuate the foregoing intention, the Agents, the other Secured Parties and
the Facility Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Obligations of such Facility Guarantor under this

 

--------------------------------------------------------------------------------


 

Guarantee not constituting a fraudulent transfer or conveyance.  For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in Section
7.01(h) or Section 7.01(i) of the Credit Agreement or in Title 11, U.S.C., or
any similar foreign, federal or state law for the relief of debtors.

 

2.                                       Obligations Not Affected.  To the
fullest extent permitted by Applicable Law, each Facility Guarantor waives
presentment to, demand of payment from, and protest to, the Borrower of any of
the Obligations, and also waives notice of acceptance of the Guarantee and
notice of protest for nonpayment.  To the fullest extent permitted by Applicable
Law, the obligations of each Facility Guarantor hereunder shall not be affected
by (a) the failure of any Agent or any other Secured Party to assert any claim
or demand or to enforce or exercise any right or remedy against the Borrower or
any other Facility Guarantor under the provisions of the Credit Agreement, any
other Loan Document or otherwise, (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Guarantee, any other Loan Document or any other agreement, including with
respect to any other Facility Guarantor under this Guarantee or the Borrower
under the Credit Agreement, or (c) the failure to perfect any security interest
in, or the release of, any of the Collateral held by or on behalf of the
Collateral Agent or any other Secured Party.

 

3.                                       Security.  Each of the Facility
Guarantors authorizes the Collateral Agent and each of the other Secured Parties
to (a) take and hold security for the payment of the Guarantee and the
Obligations and exchange, enforce, waive and release any such security,
(b) apply such security and direct the order or manner of sale thereof as they
in their sole discretion may determine and (c) release or substitute any one or
more endorsees, other Facility Guarantors or other obligors.

 

4.                                       Guarantee of Payment.  Each of the
Facility Guarantors further agrees that this Guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any of
the Collateral or other security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of the Borrower or any other Person or to any
other guarantor of all or part of the Obligations.

 

5.                                       Indemnification.  Without limiting any
of their indemnification obligations under the Credit Agreement or the other
Loan Documents, the Facility Guarantors jointly and severally shall indemnify
the Agents, the Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution or delivery of this Guarantee or any other Loan
Document, the performance by the Facility Guarantors of their obligations under
this Guarantee or any other Loan Document, or the consummation of the
transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, or (ii) any actual claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Affiliate of such Indemnitee (or of any officer, director, employee, advisor
or agent of such Indemnitee or any such Indemnitee’s Affiliates).

 

6.                                       No Discharge or Diminishment of
Guarantee.  The obligations of each Facility Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of the Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not

 

2

--------------------------------------------------------------------------------


 

be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise.  Without limiting the generality of the foregoing, the
obligations of each Facility Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of any Agent or any other Secured
Party to assert any claim or demand or to enforce any remedy under this
Guarantee, the Credit Agreement, any other Loan Document or any other agreement,
by any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Facility Guarantor or that would otherwise operate as a
discharge of any Facility Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

 

7.                                       Defenses of Borrower Waived.  To the
fullest extent permitted by Applicable Law, each of the Facility Guarantors
waives any defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
indefeasible payment in full in cash of all the Obligations.  The Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Facility Guarantor, or exercise any other right
or remedy available to them against any Borrower or any other Facility
Guarantor, without affecting or impairing in any way the liability of any
Facility Guarantor hereunder except to the extent that all the Obligations have
been indefeasibly paid in full in cash.  Pursuant to Applicable Law, each of the
Facility Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Facility Guarantor against the Borrower or any other Facility Guarantor, as
the case may be, or any security.

 

SECTION 8.                                Agreement to Pay; Subordination.  In
furtherance of the foregoing and not in limitation of any other right that the
Agents or any other Secured Party has at law or in equity against any Facility
Guarantor by virtue hereof, upon the failure of the Borrower or any other Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each of the
Facility Guarantors hereby promises to and will forthwith pay, or cause to be
paid, to the Agents or such other Secured Party as designated thereby in cash
the amount of such unpaid Obligations.  Upon payment by any Facility Guarantor
of any sums to any Agent or any other Secured Party as provided above, all
rights of such Facility Guarantor against the Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations.  In addition, any indebtedness of the Borrower or any other
Loan Party now or hereafter held by any Facility Guarantor is hereby
subordinated in right of payment to the prior payment in full in cash of all of
the Obligations.  None of the Facility Guarantors will demand, sue for, or
otherwise attempt to collect any such indebtedness until indefeasible payment in
full in cash of all of the Obligations, termination of the Lenders’ obligations
to make Loans and termination of the Issuing Bank’s obligation to issue Letters
of Credit under the Credit Agreement.  If any amount shall erroneously be paid
to any Facility Guarantor on account of (a) such subrogation, contribution,
reimbursement, indemnity or similar right or (b) any such indebtedness of the
Borrower or any other Loan Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

SECTION 9.                                Information.  Each of the Facility
Guarantors assumes all responsibility for being and keeping itself informed of
the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and

 

3

--------------------------------------------------------------------------------


 

extent of the risks that such Facility Guarantor assumes and incurs hereunder,
and agrees that none of the Agents or the other Secured Parties will have any
duty to advise any of the Facility Guarantors of information known to it or any
of them regarding such circumstances or risks.

 

SECTION 10.                          Representations, Warranties and Covenants. 
Each of the Facility Guarantors represents and warrants as to itself that all
representations, warranties and covenants relating to it contained in the Credit
Agreement are true and correct and shall remain true and correct as set forth in
the Credit Agreement.

 

SECTION 11.                          Termination.  This Guarantee (a) shall
terminate when all the Obligations have been indefeasibly paid in full in cash,
the Lenders have no further commitment to lend under the Credit Agreement, the
Letter of Credit Outstandings have been reduced to zero or fully cash
collateralized in a manner satisfactory to the Issuing Bank and the
Administrative Agent, and the Issuing Bank has no further obligation to issue
Letters of Credit under the Credit Agreement, and (b) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Secured Party or any Facility Guarantor upon the bankruptcy or
reorganization of the Borrower or any other Loan Party, any Facility Guarantor
or otherwise.

 

SECTION 12.                          Costs of Enforcement.  The Facility
Guarantors will pay on demand (i) all reasonable out-of-pocket expenses incurred
by the Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents and any outside consultants for the
Agents, in connection with the preparation and administration of this Guarantee
or any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by the Agents, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel and any outside consultants for the Agents, the Issuing Bank or any
Lender, in connection with the enforcement or protection of the rights of the
Agents, the Issuing Bank or any Lender in connection with the Loan Documents,
including their rights under this Guarantee; provided that the Lenders who are
not the Agents shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case the
Lenders may engage and be reimbursed for additional counsel).

 

SECTION 13.                          Binding Effect; Several Agreement;
Assignments.  Whenever in this Guarantee any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party, and all covenants, promises and agreements by or on behalf of the
Facility Guarantors that are contained in this Guarantee shall bind and inure to
the benefit of each of the Facility Guarantors and its respective successors and
assigns.  This Guarantee shall be binding upon each of the Facility Guarantors,
the Administrative Agent and the Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Facility
Guarantors, the Administrative Agent, the Collateral Agent and the other Secured
Parties, and their respective permitted successors and assigns, except that no
Facility Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such attempted assignment
or transfer shall be void), except as expressly permitted by this Guarantee or
the Credit Agreement.  This Guarantee shall be construed as a separate agreement
with respect to each Facility Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Facility Guarantor without
the approval of any other Facility Guarantor and without affecting the
obligations of any other Facility Guarantor hereunder.

 

SECTION 14.                          Waivers; Amendment.

 

(a)                                  The rights, remedies, powers, privileges,
and discretions of the Agents hereunder and under Applicable Law (herein, the
“Agents’ Rights and Remedies”) shall be cumulative and not exclusive of any
rights or remedies which it would otherwise have.  No delay or

 

4

--------------------------------------------------------------------------------


 

omission by the Agents in exercising or enforcing any of the Agents’ Rights and
Remedies shall operate as, or constitute, a waiver thereof.  No waiver by the
Agents of any Event of Default or of any default under any other agreement shall
operate as a waiver of any other default hereunder or under any other
agreement.  No single or partial exercise of any of the Agents’ Rights or
Remedies, and no express or implied agreement or transaction of whatever nature
entered into between the Agents and any Person, at any time, shall preclude the
other or further exercise of the Agents’ Rights and Remedies.  No waiver by the
Agents of any of the Agents’ Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver.  The Agents’ Rights and Remedies  may be exercised at such time or times
and in such order of preference as the Agents may determine. The Agents’ Rights
and Remedies may be exercised without resort or regard to any other source of
satisfaction of the Obligations.  No waiver of any provisions of this Guarantee
or any other Loan Document or consent to any departure by any Facility Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on any Facility Guarantor in any case shall entitle such Facility
Guarantor or any other Facility Guarantor to any other or further notice or
demand in similar or other circumstances.

 

(b)                                 Neither this Guarantee nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into between the Agents and the Facility Guarantor or Facility
Guarantors with respect to whom such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.

 

SECTION 15.                          Copies and Facsimiles.  This instrument and
all documents which have been or may be hereinafter furnished by the Facility
Guarantors to any of the Agents may be reproduced by the Agents by any
photographic, microfilm, xerographic, digital imaging, or other process. Any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business). Any facsimile which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
so admissible in evidence as if the original of such facsimile had been
delivered to the party which or on whose behalf such transmission was received.

 

SECTION 16.                          Governing Law.  THIS GUARANTEE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 17.                          Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement.

 

SECTION 18.                          Survival of Agreement; Severability.

 

(a)                                  All covenants, agreements, representations
and warranties made by the Facility Guarantors herein and in the certificates or
other instruments delivered in connection with or pursuant to this Guarantee or
any other Loan Document shall be considered to have been relied upon by the
Agents and the other Secured Parties and shall survive the execution and
delivery of this Guarantee and the other Loan Documents and the making of any
Loans and the issuance of any Letters of Credit, and shall continue in full
force and effect as long as the Obligations are outstanding and unpaid or the
Letter of Credit Outstandings do not equal zero, or are not fully cash
collateralized in a manner satisfactory to the Issuing Bank and the
Administrative Agent, and as long as the Commitments have not expired or
terminated.

 

(b)                                 In the event any one or more of the
provisions contained in this Guarantee should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability

 

5

--------------------------------------------------------------------------------


 

of the remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).

 

SECTION 19.                          Counterparts.  This Guarantee may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute a single contract
(subject to Section 13).  Delivery of an executed counterpart of a signature
page to this Guarantee by facsimile transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

SECTION 20.                          Rules of Interpretation.  The rules of
interpretation specified in Section 1.02 of the Credit Agreement shall be
applicable to this Guarantee.

 

SECTION 21.                          Jurisdiction; Consent to Service of
Process.

 

(a)                                  Each of the Facility Guarantors agrees that
any suit for the enforcement of this Guarantee or any other Loan Document may be
brought in any New York state or federal court sitting in the Borough of
Manhattan in New York City, as the Agents may elect in their sole discretion,
and consent to the non-exclusive jurisdiction of such courts.  Each of the
Facility Guarantors hereby waives any objection which it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient forum.  Each of the Facility Guarantors agrees that
any action commenced by any Facility Guarantor asserting any claim or
counterclaim arising under or in connection with this Guarantee or any other
Loan Document shall be brought solely in any New York state or federal court
sitting in the Borough of Manhattan in New York City, as the Agents may elect in
their sole discretion, and consent to the exclusive jurisdiction of such courts
with respect to any such action.

 

(b)                                 Each party to this Guarantee irrevocably
consents to service of process in the manner provided for notices in
Section 17.  Nothing in this Guarantee or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 22.                          Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A
JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH ANY PARTY HERETO IS OR
BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST ANY
PARTY HERETO OR IN WHICH ANY PARTY HERETO, IS JOINED AS A PARTY LITIGANT), WHICH
CASE OR CONTROVERSY ARISES OUT OF OR RELATES TO THIS GUARANTEE OR ANY OTHER LOAN
DOCUMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS SET FORTH IN THIS SECTION 22.

 

SECTION 23.                          Right of Set-off.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Facility Guarantor against any or all the obligations of such Facility
Guarantor now or hereafter existing under this Guarantee and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall

 

6

--------------------------------------------------------------------------------


 

have made any demand under this Guarantee or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 23 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

 

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Facility Guarantors have duly executed this Guarantee
under seal as of the day and year first above written.

 

FACILITY GUARANTORS:

DUANE READE INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

 

 

DRI I INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

DUANE READE REALTY, INC.

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

 

 

DUANE READE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Facility Guarantors

 

Duane Reade Inc.

DRI I Inc.

Duane Reade Realty, Inc.

Duane Reade International, Inc.

 

9

--------------------------------------------------------------------------------